Citation Nr: 1743692	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. What evaluation is warranted for a headache disorder since June 30, 1997?

2. What evaluation is warranted for anxiety and depression with posttraumatic stress disorder (PTSD) symptoms and alcohol and cocaine abuse since June 30, 1997?

3. Entitlement to a rating greater than 30 percent for left breast gynecomastia.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder manifested by shortness of breath, claimed as bronchitis and chronic airway disease. 


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to September 1993. He also served on active duty from September 20, 1993 to June 5, 1996, but was discharged from the latter period of service under other than honorable conditions. A January 1998 Administrative Decision concluded that the character of discharge from this latter period of service was a bar to payment of VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In December 2010, a hearing was held before a Decision Review Officer. In June 2013, the appellant testified at a hearing before the undersigned.

In July 2014, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD and bipolar disorder; determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for alcohol dependence/cannabis and cocaine abuse; denied entitlement to a rating greater than 20 percent for lateral epicondylitis of the left elbow; denied entitlement to a rating greater than 10 percent for a headache disorder; denied entitlement to an initial rating higher than 40 percent for polyarthralgia of the shoulders, hips, ankles, and feet to include bone aches and muscle spasms between June 30, 1997 and June 14, 2009 and since August 1, 2009; denied entitlement to an initial rating greater than 10 percent for frequent bowel movements; and denied entitlement to an effective date prior to March 26, 2007 for a total disability rating based on individual unemployability. The issue of what rating was warranted for a sleep disorder since September 29, 2004 was remanded for further development. 

In September 2014, the Board vacated that portion of the July 2014 decision which declined to reopen the issue of entitlement to service connection for alcohol dependence/cannabis and cocaine abuse. All other decisions made in the July 2014 were left undisturbed.  

Following numerous motions for reconsideration that were dismissed and/or denied, the Veteran appealed the July 2014 decision to the United States Court of Appeals for Veterans Claims (Court). 

In December 2015, the Board found that new and material evidence had not been received to reopen a claim of entitlement to service connection for alcohol dependence/cannabis and cocaine abuse; and remanded the issue of what rating was warranted for a sleep disorder since September 29, 2004. The Veteran appealed the December 2015 decision to the Court. 

In a February 2016 rating decision the Appeals Management Center granted entitlement to service connection for anxiety, depression with posttraumatic stress disorder symptoms and alcohol and cocaine abuse, and assigned a 50 percent rating effective June 30, 1997. The rating for sleep disorder with apnea symptoms was increased to 50 percent effective October 14, 2010. The February 2016 rating decision stated that this was considered a full grant of benefits on the sleep apnea issue based on a February 2016 letter received from the Veteran. A review of the claims folder shows that in a February 2016 statement to the Appeals Management Center, the Veteran indicated he wished to withdraw his sleep apnea claim. Accordingly, this issue is no longer for consideration. See 38 C.F.R. § 20.204 (2016).

In a January 2017 Memorandum Decision, the Court vacated the Board's July 2014 decision which declined to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder, and that portion of the decision denying entitlement to an increased rating for a headache disorder. The remainder of the Board's July 2014 decision was affirmed.  Thus, claims of entitlement to increased ratings for left elbow, polyarthralgia, and frequent bowel movements; and entitlement to an earlier effective date for an award of individual unemployability, are no longer for consideration. 

As noted, in February 2016, VA granted entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression with PTSD symptoms. As service connection for an acquired psychiatric disorder to include PTSD symptoms was granted, the Board considers this a full grant of the benefit sought and the appeal of this issue is resolved. In making this determination, the basis for the Court's Memorandum Decision was the Board's failure to address a 2007 diagnosis of PTSD. Considering service connection for posttraumatic stress disorder has been granted, the Court's concerns have been addressed. 

In a May 2017 Memorandum Decision the Court affirmed the Board's December 2015 decision which declined to reopen a claim of entitlement to service connection for alcohol dependence/cannabis and cocaine abuse. As noted, the Appeals Management Center granted entitlement to service connection for substance abuse in February 2016.  Hence, that issue has been resolved.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

In June 2010, VA assigned a 10 percent rating for a headache disorder from June 30, 1997. The Veteran disagreed and perfected an appeal. The issue was remanded in December 2011 for additional development. In July 2014, the Board denied an initial rating greater than 10 percent for a headache disorder. 
 
In the January 2017 Memorandum Decision, the Court noted that in December 2011, the Board found that the 2007, 2008, and 2011 examinations were inadequate to apply the rating criteria because none of the examiners addressed whether the headache symptoms were consistent with characteristic prostrating attacks and if so, how many times the attacks occurred per month. The Court held that the March 2012 examiner did not cure this inadequacy. Because the March 2012 opinion was inadequate, the Court found that the March 2012 opinion failed to comply with the Board's remand instructions.  Thus, the Court held that the Board erred when it relied on the report to deny a higher rating. 

Given the foregoing, additional examination and opinion are necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

In December 2016, the Veteran submitted a VA Form 21-0958, Notice of Disagreement, wherein he refers to multiple conditions. Pursuant to the Veterans Appeals Control and Locator System (VACOLS), this was accepted as disagreement with the ratings assigned for anxiety, sleep apnea, and left gynecomastia, as well as entitlement to service connection for shortness of breath. See March 2016 and December 2016 rating decisions. As noted above, the Veteran is currently assigned the schedular maximum for sleep apnea, and as also noted, this issue was withdrawn. As to the remaining referenced issues, there is no indication that a statement of the case has been furnished and a remand is required. Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board notes the Veteran also submitted a notice of disagreement in March 2017; however, it is unclear what decisions he is seeking to appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and current severity of service-connected headache disorder since June 30, 1997. The appellant's VBMS and Virtual VA files must be available to the examiner for review. 

In accordance with the latest worksheets for rating headache disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history and complaints. The examiner is specifically requested to state whether there are characteristic prostrating attacks related to the Veteran's service-connected headaches and if so, their frequency since June 30, 1997.  If the frequency of any such attacks has increased or decreased over that period the examiner must state when the increase or decrease occurred since June 30, 1997.  The examiner must reference the evidence supporting any finding of an increase or decrease in the frequency of any characteristic prostrating attacks.

A complete rationale for any opinion expressed must be provided. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. Review the examination report to ensure it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate what evaluation is warranted for a headache disorder from June 30, 1997. If the benefit sought on appeal remains denied, the Veteran and any representative should be provided a supplemental statement of the case and be given an appropriate opportunity for response.

5. Issue a statement of the case addressing what evaluation is warranted for anxiety and depression with posttraumatic stress disorder symptoms and alcohol and cannabis/cocaine abuse from June 30, 1997; entitlement to a rating greater than 30 percent for left breast gynecomastia; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder manifested by shortness of breath, claimed as bronchitis and chronic airway disease. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issues should they be returned to the Board. 38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




